
	

114 HJ 91 IH: Proposing an amendment to the Constitution of the United States relating to parental rights.
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		2d Session
		H. J. RES. 91
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Mr. Franks of Arizona (for himself, Mr. Schweikert, Mr. Salmon, Mr. Gosar, Mr. Stewart, Mr. Messer, Mr. Pitts, Mr. Huelskamp, Mr. Culberson, Mr. Duncan of South Carolina, and Mr. Hensarling) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relating to parental rights.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The liberty of parents to direct the education of their children is a fundamental right. 2.Neither the United States nor any State shall infringe upon this right without demonstrating that its governmental interest as applied to the person is of the highest order and not otherwise served.
 3.No treaty may be adopted nor shall any source of international law be employed to supersede, modify, interpret, or apply to any of the rights of parents guaranteed by—
 (1)this article; (2)any other provision of this Constitution;
 (3)the laws of the United States; or (4)the constitutions or laws of the several States.
 4.The rights guaranteed by this article shall not be denied or abridged on account of disability. .  